Exhibit 10.1

EXECUTION DRAFT

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of May 7, 2019, is entered
into by and among Andeavor Logistics LP, a Delaware limited partnership
(“ANDX”), MPLX LP, a Delaware limited partnership (“MPLX”), Tesoro Logistics GP,
LLC, a Delaware limited liability company and the general partner of ANDX (“ANDX
GP”), Western Refining Southwest, Inc., an Arizona corporation (“Southwest”, and
together with ANDX GP, each a “Unitholder” and collectively the “Unitholders”),
and, solely for the purpose of Section 8, Marathon Petroleum Corporation, a
Delaware corporation (“MPC” and each of MPC, the Unitholders, ANDX and MPLX,
each a “Party” and collectively the “Parties”).

RECITALS

1. Concurrently herewith, ANDX, ANDX GP, MPLX, MPLX GP LLC, a Delaware limited
liability company and the general partner of MPLX, and MPLX MAX LLC, a Delaware
limited liability company and a wholly owned Subsidiary of MPLX (“Merger Sub”),
are entering into an Agreement and Plan of Merger (as it may be amended from
time to time, the “Merger Agreement”), pursuant to which (and subject to the
terms and conditions set forth therein) Merger Sub will be merged with and into
ANDX, with ANDX as the surviving entity (the “Merger”).

2. As of the date hereof, each Unitholder is the Record Holder and beneficial
owner in the aggregate of, and has the right to vote and dispose of, the number
of ANDX Common Units set forth opposite such Unitholder’s name on Schedule A
hereto (the “Existing Units”).

3. As a condition and inducement to ANDX’s and MPLX’s willingness to enter into
the Merger Agreement and to proceed with the transactions contemplated thereby,
including the Merger, ANDX, MPLX and the Unitholders are entering into this
Agreement.

4. The Unitholders acknowledge that ANDX and MPLX are entering into the Merger
Agreement in reliance on the representations, warranties, covenants and other
agreements of the Unitholders set forth in this Agreement and would not enter
into the Merger Agreement if the Unitholders did not enter into this Agreement.

5. In consideration of the representations, warranties, covenants and agreements
set forth in this Agreement, the Parties agree as follows:

1. Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below. Capitalized terms used but not defined
in this Agreement shall have the meanings ascribed to them in the Merger
Agreement.

“ANDX Proxy Designee” means a Person designated by the MPLX Conflicts Committee
by written notice to each of the Parties, which notice may simultaneously revoke
the designation of any other Person as an ANDX Proxy Designee.

 



--------------------------------------------------------------------------------

“Covered Units” means, with respect to each Unitholder, such Unitholder’s
Existing Units, together with any ANDX Common Units that such Unitholder becomes
the Record Holder or beneficial owner of on or after the date hereof.

“Date of Termination” has the meaning set forth in Section 5.

“Record Holder” has the meaning ascribed thereto in the ANDX Partnership
Agreement.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber or similarly dispose of (by merger (including by conversion into
securities or other consideration), by tendering into any tender or exchange
offer, by testamentary disposition, by operation of law or otherwise), either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the voting of or sale, transfer,
assignment, pledge, encumbrance or similar disposition of (by merger, by
tendering into any tender or exchange offer, by testamentary disposition, by
operation of law or otherwise); provided that, for the avoidance of doubt, a
Transfer shall not include any existing or future pledges or security interests
issued by either of the Unitholders in connection with a bona fide loan but
will, for the avoidance of doubt, include any foreclosure thereon.

2. Agreement to Deliver Written Consent. Prior to the Date of Termination (as
defined herein), each Unitholder irrevocably and unconditionally agrees that it
shall (a) within two Business Days after the Registration Statement becomes
effective under the Securities Act (but, for the avoidance of doubt, not until
such Registration Statement becomes effective), deliver (or cause to be
delivered) a written consent pursuant to Section 13.11 of the ANDX Partnership
Agreement covering all of the Covered Units approving (in all manners and by
each applicable class) the Merger, the Merger Agreement and any other matters
necessary for consummation of the Merger and the other transactions contemplated
in the Merger Agreement, (b) not revoke any such written consent delivered in
accordance with clause (a), and (c) at any meeting of the limited partners of
ANDX (whether annual or special and whether or not an adjourned or postponed
meeting), however called, appear at such meeting or otherwise cause the Covered
Units to be counted as present thereat for purpose of establishing a quorum and
vote (or consent), or cause to be voted at such meeting (or validly execute and
return and cause such consent to be granted with respect to), all Covered Units
(in all manners and by each applicable class) (i) in favor of the approval of
the Merger, the Merger Agreement and any other matter necessary or desirable for
the consummation of the transactions contemplated by the Merger Agreement,
including the Merger, and (ii) against (A) any action or agreement that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of ANDX or any Subsidiary of ANDX contained in the
Merger Agreement and (B) any other action that could reasonably be expected to
impede, interfere with, delay, postpone or adversely affect the Merger or any of
the other transactions contemplated by the Merger Agreement or this Agreement.
If any Unitholder is the beneficial owner, but not the Record Holder, of any
Covered Units, such Unitholder agrees to take all actions necessary to cause the
Record Holder and any nominees to vote (or execute a consent with respect to)
all of such Covered Units in accordance with this Section 2. Except as otherwise
set forth in or contemplated by this Agreement, each Unitholder may vote the
Covered Units in its discretion on all matters submitted for the vote of
unitholders of ANDX or in connection with any written consent of ANDX’s
unitholders in a manner that is not inconsistent with the terms of this
Agreement.

 

2



--------------------------------------------------------------------------------

3. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) FROM AND AFTER THE DATE HEREOF UNTIL THE DATE OF TERMINATION, EACH
UNITHOLDER HEREBY IRREVOCABLY AND UNCONDITIONALLY GRANTS TO, AND APPOINTS,
SUZANNE GAGLE AND MOLLY R. BENSON, AND ANY OTHER ANDX PROXY DESIGNEE (AS DEFINED
ABOVE), EACH OF THEM INDIVIDUALLY, AS SUCH UNITHOLDER’S PROXY AND
ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE (OR EXECUTE A WRITTEN
CONSENT WITH RESPECT TO) THE COVERED UNITS SOLELY IN ACCORDANCE WITH SECTION 2.
THIS PROXY IS IRREVOCABLE (UNTIL THE DATE OF TERMINATION AND EXCEPT AS TO ANY
ANDX PROXY DESIGNEE WHOSE DESIGNATION AS A PROXY DESIGNEE IS APPROPRIATELY
REVOKED) AND COUPLED WITH AN INTEREST AND EACH UNITHOLDER WILL TAKE SUCH FURTHER
ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE
INTENT OF THIS PROXY AND HEREBY REVOKES ANY OTHER PROXY PREVIOUSLY GRANTED BY
SUCH UNITHOLDER WITH RESPECT TO THE COVERED UNITS (AND EACH UNITHOLDER HEREBY
REPRESENTS TO ANDX AND MPLX THAT ANY SUCH OTHER PROXY IS REVOCABLE). EACH
UNITHOLDER HEREBY AFFIRMS THAT THE IRREVOCABLE PROXY SET FORTH IN THIS SECTION
IS GIVEN IN CONNECTION WITH THE MERGER AGREEMENT, AND THAT SUCH IRREVOCABLE
PROXY IS GIVEN TO SECURE THE PERFORMANCE OF THE DUTIES OF SUCH UNITHOLDER UNDER
THIS AGREEMENT.

(b) The proxy granted in this Section 3 shall automatically expire upon the
termination of this Agreement.

4. No Inconsistent Agreements. Each Unitholder hereby represents, covenants and
agrees that, except as contemplated by this Agreement, it (a) has not entered
into, and shall not enter into at any time prior to the Date of Termination, any
voting agreement or voting trust with respect to any Covered Units and (b) has
not granted, and shall not grant at any time prior to the Date of Termination, a
proxy or power of attorney with respect to any Covered Units, in either case,
which is inconsistent with the Unitholder’s obligations pursuant to this
Agreement.

5. Termination. This Agreement shall terminate upon the earliest of (a) the
Effective Time, (b) the termination of the Merger Agreement in accordance with
its terms, and (c) the mutual written agreement of the Parties to terminate this
Agreement (such earliest date, the “Date of Termination”); provided that the
provisions set forth in Sections 14 to 25 shall survive the termination of this
Agreement; provided further that any liability incurred by any Party as a result
of a breach of a term or condition of this Agreement prior to such termination
shall survive the Date of Termination.

6. Representations and Warranties of the Unitholders. The Unitholders hereby
jointly and severally represent and warrant to ANDX and MPLX as follows:

 

3



--------------------------------------------------------------------------------

(a) Each Unitholder is the Record Holder and beneficial owner of, and has good
and valid title to, its Covered Units, free and clear of Liens other than as
created by this Agreement. Each Unitholder has voting power, power of
disposition, and power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of its Covered Units. As of the date
hereof, other than the Existing Units, the ANDX GP Interest, the ANDX Special
Limited Partner Interest and the TexNew Mex Units, neither Unitholder is a
Record Holder of, nor owns beneficially, any (i) units or voting securities of
ANDX, (ii) securities of ANDX convertible into or exchangeable for units or
voting securities of ANDX or (iii) options or other rights to acquire from ANDX
any units, voting securities or securities convertible into or exchangeable for
units or voting securities of ANDX. The Covered Units are not subject to any
voting trust agreement or other contract to which a Unitholder is a party
restricting or otherwise relating to the voting or Transfer of the Covered
Units. Neither Unitholder has appointed or granted any proxy or power of
attorney that is still in effect with respect to any Covered Units, except as
contemplated by this Agreement.

(b) Each Unitholder is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has all requisite power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution, delivery and performance of this Agreement
by each Unitholder, the performance by each Unitholder of its obligations
hereunder and the consummation by each Unitholder of the transactions
contemplated hereby have been duly and validly authorized by the Unitholder and
no other actions or proceedings on the part of the Unitholder are necessary to
authorize the execution and delivery by each Unitholder of this Agreement, the
performance by each Unitholder of its obligations hereunder or the consummation
by each Unitholder of the transactions contemplated hereby. This Agreement has
been duly and validly executed and delivered by each Unitholder and, assuming
due authorization, execution and delivery by ANDX and MPLX, constitutes a legal,
valid and binding obligation of each Unitholder, enforceable against each
Unitholder in accordance with its terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at Law).

(c) Except for the applicable requirements of the Exchange Act, (i) no filing
with, and no permit, authorization, consent or approval of, any Governmental
Entity is necessary on the part of either Unitholder for the execution, delivery
and performance of this Agreement by each Unitholder or the consummation by each
Unitholder of the transactions contemplated hereby and (ii) neither the
execution, delivery or performance of this Agreement by either Unitholder nor
the consummation by each Unitholder of the transactions contemplated hereby nor
compliance by each Unitholder with any of the provisions hereof shall
(A) conflict with or violate, any provision of the organizational documents of
either Unitholder, (B) result in any breach or violation of, or constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on such
property or asset of either Unitholder pursuant to, any contract to which either
Unitholder is a party or by which either Unitholder or any property or asset of
the Unitholder is bound or affected, or (C) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to either Unitholder or any of
either Unitholder’s properties or assets except, in the case of clause (B) or
(C), for breaches, violations or defaults that would

 

4



--------------------------------------------------------------------------------

not, individually or in the aggregate, materially impair the ability of either
Unitholder to perform its obligations hereunder.

(d) As of the date of this Agreement, there is no action, suit, investigation,
complaint or other proceeding pending against either Unitholder or, to the
knowledge of the Unitholders, any other Person or, to the knowledge of the
Unitholders, threatened against either Unitholder or any other Person that
restricts or prohibits (or, if successful, would restrict or prohibit) the
exercise by ANDX and MPLX of their rights under this Agreement or the
performance by any Party of its obligations under this Agreement.

(e) Each Unitholder understands and acknowledges that ANDX and MPLX are entering
into the Merger Agreement in reliance upon the Unitholders’ execution and
delivery of this Agreement and the representations and warranties of the
Unitholders contained herein.

(f) Each Unitholder is an Affiliate of ANDX GP.

7. Certain Covenants of the Unitholders. Each Unitholder hereby covenants and
agrees as follows, in each case except as otherwise approved in writing by ANDX
and MPLX:

(a) Prior to the Date of Termination, and except as contemplated hereby, neither
Unitholder shall (i) Transfer, or enter into any contract, option, agreement or
other arrangement or understanding with respect to the Transfer of any of the
Covered Units or beneficial ownership or voting power thereof or therein
(including by operation of law), (ii) grant any proxies or powers of attorney,
deposit any Covered Units into a voting trust or enter into a voting agreement
with respect to any Covered Units, or (iii) knowingly take any action that would
make any representation or warranty of either Unitholder contained herein untrue
or incorrect or have the effect of preventing or disabling either Unitholder
from performing its obligations under this Agreement; provided that the
foregoing shall not include or prohibit pledges or security interests relating
to existing or future bona fide loans that do not prevent or disable either
Unitholder from performing its obligations under this Agreement. Notwithstanding
anything to the contrary in this Agreement, a Unitholder may Transfer any or all
of the Covered Units, in accordance with applicable Law, to MPLX or any of its
Subsidiaries; provided that prior to and as a condition to the effectiveness of
such Transfer, (i) each Person to whom any of such Covered Units or any interest
in any of such Covered Units is or may be Transferred shall have executed and
delivered to ANDX and MPLX a counterpart of this Agreement pursuant to which
such Person shall be bound by all of the terms and provisions of this Agreement
as if such Person were the Unitholder and (ii) MPLX or its Subsidiary, as
relevant, is an Affiliate of ANDX GP. Any Transfer in violation of this
provision shall be void.

(b) Prior to the Date of Termination, in the event that a Unitholder becomes the
Record Holder or acquires beneficial ownership of, or the power to vote or
direct the voting of, any additional ANDX Common Units or other voting interests
with respect to ANDX, such Unitholder will promptly notify ANDX and MPLX of such
MPLX Common Units or voting interests, such ANDX Common Units or voting
interests shall, without further action of the parties, be deemed Covered Units
and subject to the provisions of this Agreement, and the number of ANDX Common
Units held by the Unitholder set forth on Schedule A hereto will be deemed
amended accordingly

 

5



--------------------------------------------------------------------------------

and such ANDX Common Units or voting interests shall automatically become
subject to the terms of this Agreement.

8. Amendment to Omnibus Agreement. Prior to the Closing, MPC, ANDX GP and ANDX
shall take all actions as are necessary and appropriate to amend the Fourth
Amended and Restated Omnibus Agreement, dated effective as of October 30, 2017,
by and among Andeavor, ANDX, ANDX GP and the other parties thereto, as amended
as of the date hereof (including by that certain First Amendment to Fourth
Amended and Restated Omnibus Agreement, dated as of January 30, 2019, the
“Omnibus Agreement”), effective as of the Closing and in such form as is
reasonably acceptable to MPLX, to reflect the admission of the New ANDX General
Partner as the general partner of the Surviving Entity and provide that a
“Partnership Change of Control” (as such term is defined in the Omnibus
Agreement) shall not be deemed to occur unless and until MPC no longer directly
or indirectly controls the general partner of ANDX.

9. Transfer Agent. Each Unitholder hereby authorizes MPLX or its counsel to
notify ANDX’s transfer agent that there is a stop transfer order with respect to
all Covered Units (and that this Agreement places limits on the voting and
Transfer of such Covered Units); provided, however, that MPLX or its counsel
will further notify ANDX’s transfer agent to lift and vacate the stop transfer
order with respect to the Covered Units on the earlier of (a) the date on which
the written consent of the Unitholder is delivered in accordance with Section 2
and (b) the Date of Termination.

10. Unitholder Capacity. This Agreement is being entered into by each of the
Unitholders solely in its capacity as a holder of ANDX Common Units, and nothing
in this Agreement shall restrict or limit the ability of either of the
Unitholders or any Affiliate or any employee thereof who is a director or
officer of ANDX or ANDX GP to take any action in his or her capacity as a
director or officer of ANDX or ANDX GP to the extent specifically permitted by
the Merger Agreement.

11. Disclosure. The Unitholders hereby authorize ANDX and MPLX to publish and
disclose in any announcement or disclosure required by the SEC and in the
Consent Statement/Prospectus the Unitholders’ identities and ownership of the
Covered Units and the nature of the Unitholders’ obligations under this
Agreement.

12. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in ANDX or MPLX any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Units. All rights, ownership and
economic benefit relating to the Covered Units shall remain vested in and belong
to the Unitholders, and ANDX and MPLX shall have no authority to direct the
Unitholders in the voting or disposition of any of the Covered Units, except as
otherwise provided herein.

13. Non-Survival of Representations and Warranties. The representations and
warranties of the Unitholders contained herein shall not survive the closing of
the Merger or the Date of Termination.

14. Modification or Amendment. Subject to the provisions of the applicable Laws,
at any time prior to the Effective Time, the Parties may modify or amend this
Agreement, by written

 

6



--------------------------------------------------------------------------------

agreement of the Parties; provided, however, that any such amendments or
modifications must be approved by (a) in the case of amendments or modifications
approved by or on behalf of MPLX, the MPLX Board, and (b) in the case of
amendments or modifications approved by or on behalf of ANDX, the ANDX Conflicts
Committee; provided, further, however, that the MPLX Board may not take or
authorize any such action without the prior written approval of the MPLX
Conflicts Committee.

15. Waiver. The failure of any Party to assert any of its rights hereunder or
under applicable Law shall not constitute a waiver of such rights and, except as
otherwise expressly provided herein, no single or partial exercise by any Party
of any of its rights hereunder precludes any other or further exercise of such
rights or any other rights hereunder or under applicable Law. Whenever a
determination, decision, approval, waiver, consent or notice of ANDX or MPLX is
permitted or required pursuant to or otherwise in connection with this
Agreement, such determination, decision, approval, waiver, consent or notice
must be authorized by the ANDX Conflicts Committee, in the case of ANDX, or the
MPLX Board and the MPLX Conflicts Committee, in the case of MPLX.

16. Notices. Any notice, request, instruction or other document to be given
hereunder by any Party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by email or
by overnight courier:

 

(i)

If to the Unitholders:

c/o Marathon Petroleum Corporation

200 East Hardin Street

Findlay, Ohio 45840-3295

Attn: General Counsel

e-mail: sgagle@marathonpetroleum.com

phone: 419-421-3112

With a copy (which shall not constitute notice) to:

Jones Day,

717 Texas, Suite 3300

Houston, Texas 77002

Attn:            James Dougherty

                    Jeff Schlegel

                     Benjamin Stulberg

Telephone: (832) 239-3939

Email:         jpdougherty@jonesday.com

                     jaschlegel@jonesday.com

                     blstulberg@jonesday.com

 

(ii)

If to MPLX:

MPLX LP

200 East Hardin Street

Findlay, Ohio 45840-3295

 

7



--------------------------------------------------------------------------------

Attn:           General Counsel

Telephone: 419-421-3112

Email:         sgagle@marathonpetroleum.com

With a copy (which shall not constitute notice) to:

Jones Day,

717 Texas, Suite 3300

Houston, Texas 77002

Attn:            James Dougherty

                    Jeff Schlegel

                     Benjamin Stulberg

Telephone: (832) 239-3939

Email:         jpdougherty@jonesday.com

                     jaschlegel@jonesday.com

                     blstulberg@jonesday.com

With a copy (which shall not constitute notice) to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attn:            William N. Finnegan IV

                    Thomas G. Brandt

Telephone: (713) 546-5400

Email:         bill.finnegan@lw.com

                     thomas.brandt@lw.com

 

(iii)

If to ANDX:

Andeavor Logistics LP

200 East Hardin Street

Findlay, Ohio 45840-3295

Attn:           General Counsel

Telephone: 419-421-3112

Email:         sgagle@marathonpetroleum.com

With a copy (which shall not constitute notice) to:

Jones Day,

717 Texas, Suite 3300

Houston, Texas 77002

Attn:        James Dougherty

                Jeff Schlegel

                Benjamin Stulberg

 

8



--------------------------------------------------------------------------------

Telephone:         (832) 239-3939

Email:               jpdougherty@jonesday.com

                           jaschlegel@jonesday.com

                           blstulberg@jonesday.com

With a copy (which shall not constitute notice) to:

Sidley Austin LLP

1000 Louisiana, Suite 6000

Houston, Texas 77002

Attn:           David C. Buck

                   George Vlahakos

Telephone: (713) 495-4500

Email:        dbuck@sidley.com

                   gvlahakos@sidley.com

 

(iv)

If to MPC:

Marathon Petroleum Corporation

200 East Hardin Street

Findlay, Ohio 45840-3295

Attn: General Counsel

e-mail: sgagle@marathonpetroleum.com

phone: 419-421-3112

With a copy (which shall not constitute notice) to:

Jones Day,

717 Texas, Suite 3300

Houston, Texas 77002

Attn:           James Dougherty

                   Jeff Schlegel

                   Benjamin Stulberg

Telephone: (832) 239-3939

Email:         jpdougherty@jonesday.com

                     jaschlegel@jonesday.com

                     blstulberg@jonesday.com

17. Entire Agreement. This Agreement, the Merger Agreement (including any
exhibits thereto), the ANDX Disclosure Letter and the MPLX Disclosure Letter
constitute the entire agreement and supersede all other prior agreements,
understandings, representations and warranties both written and oral, among the
Parties, with respect to the subject matter hereof.

 

9



--------------------------------------------------------------------------------

18. No Third-Party Beneficiaries. Except as provided in Section 14 and
Section 15, (a) the Parties agree that their respective representations,
warranties and covenants set forth in this Agreement are solely for the benefit
of the other Parties hereto, in accordance with and subject to the terms of this
Agreement, and (b) this Agreement is not intended to, and does not, confer upon
any Person other than the Parties any rights or remedies hereunder, including
the right to rely upon the representations and warranties set forth herein.

19. GOVERNING LAW AND VENUE. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN
ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE
WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A MATTER TO
ANOTHER JURISDICTION. The Parties hereby irrevocably submit to the personal
jurisdiction of the Court of Chancery of the State of Delaware or, if such Court
of Chancery shall lack subject matter jurisdiction, the Federal courts of the
United States of America located in the State of Delaware, solely in respect of
the interpretation and enforcement of the provisions of (and any claim or cause
of action arising under or relating to) this Agreement, and in respect of the
transactions contemplated by this Agreement, and hereby waive, and agree not to
assert, as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this Agreement may not be enforced
in or by such courts, and the Parties irrevocably agree that all claims relating
to such action, proceeding or transactions shall be heard and determined in such
courts. The Parties hereby consent to and grant any such court jurisdiction over
the person of such parties and, to the extent permitted by Law, over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 16 or in such other manner as may be permitted by Law shall be valid and
sufficient service thereof.

20. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION OR PROCEEDING, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.

21. Specific Performance. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their

 

10



--------------------------------------------------------------------------------

specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Court of Chancery of the State of Delaware or, if said Court of
Chancery shall lack subject matter jurisdiction, any Federal court of the United
States of America located in the County of New Castle, Delaware, this being in
addition to any other remedy to which such party is entitled at law or in
equity. In the event that any action is brought in equity to enforce the
provisions of this Agreement, no Party shall allege, and each Party hereby
waives the defense or counterclaim, that there is an adequate remedy at Law.
Each Party further agrees that no other Party or any other Person shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 21,
and each Party irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.

22. Successors and Assigns. This Agreement shall not be assignable by operation
of law or otherwise; provided, however, that MPLX may assign all or any of its
rights and obligations hereunder to any direct or indirect wholly owned
Subsidiary of MPLX, ANDX may assign all or any of its rights and obligations
hereunder to any direct or indirect wholly owned Subsidiary of ANDX, and a
Unitholder may Transfer any or all of the Covered Units in accordance with
Section 7(a); provided further that no assignment shall limit the assignor’s
obligations hereunder. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns. Any purported assignment in violation
of this Agreement shall be null and void.

23. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application of such provision to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.

24. Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

25. No Presumption Against Drafting Party. The Parties have participated jointly
in negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.

[Signature Page Follows]

 

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the Parties as of the date first written above.

 

ANDEAVOR LOGISTICS LP   By: Tesoro Logistics GP, LLC, its general partner By  

/s/ Don J. Sorensen

  Name:   Don J. Sorensen   Title:   President MPLX LP   By: MPLX GP LLC, its
general partner By  

/s/ Michael J. Hennigan

  Name:   Michael J. Hennigan   Title:   President TESORO LOGISTICS GP, LLC By  

/s/ Gary R. Heminger

  Name:   Gary R. Heminger   Title:   Chief Executive Officer WESTERN REFINING
SOUTHWEST, INC. By  

/s/ Timothy T. Griffith

  Name:   Timothy T. Griffith   Title:   Vice President MARATHON PETROLEUM
CORPORATION By  

/s/ Gary R. Heminger

  Name:   Gary R. Heminger   Title:   Chief Executive Officer

[Signature Page to Support Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE A

 

Unitholder

  

Existing Units

Tesoro Logistics GP, LLC    ANDX Common Units: 88,624,852 Western Refining
Southwest, Inc.    ANDX Common Units: 67,548,276

 

A-1